Citation Nr: 9935148	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-38 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from May 1952 to August 1955.  

By rating decisions in June 1962 (for purposes of VA hospital 
treatment) and in September 1986, entitlement to service 
connection for a psychiatric disability was denied.  The 
veteran was notified of the September 1986 rating denial by 
letter of the same month; however, he failed to perfect an 
appeal therefrom and that decision is final.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  

The current claim arises from a May 1995 rating decision of 
the Buffalo, New York Regional Office (RO) which again denied 
the veteran's claim of entitlement to service connection for 
a psychiatric disability.  Thus, the Board will address the 
issue of whether new and material evidence has been submitted 
since the last prior final rating decision in September 1986.  

In March 1998, the Board issued a decision that determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disability.  The veteran filed 
an appeal to the Court.  In December 1998, the Secretary 
filed an unopposed motion for remand to the Court in which it 
was indicated that a Remand was required in light of the 
Federal Circuit Court of Appeals' recent decision in Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  By Court order dated 
on February 17, 1999, the March 1998 Board decision was 
vacated and the case was remanded to the Board for action 
consistent with the motion for remand.  

A motion for the reconsideration of the Board's March 1998 
decision was received in July 1998.  The motion for 
reconsideration was denied by letter in August 1998.  It was 
further indicated in that letter that the Board was 
construing the motion for reconsideration on the basis of 
obvious error as a request for revision of the March 1998 
decision on the grounds of clear and unmistakable error 
(CUE).  Following the issuance of the Court's February 1999 
order that vacated the March 1998 Board decision, the July 
1998 motion for reconsideration was withdrawn by letter in 
July 1999.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disability.  

At the time the RO considered the issue of whether new and 
material evidence had been submitted to reopen the previously 
denied claim of entitlement to service connection for a 
psychiatric disorder, the VA applied the materiality test 
adopted by the Court of Veteran's Appeals in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Pursuant to the Colvin 
test, evidence was considered material when it was probative 
of the issue at hand, and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  

Since the RO reviewed the present claim, the Colvin test was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
invalidating this test, the Federal Circuit reasoned that the 
"reasonably likely to change the outcome" requirement was 
not only unnecessarily stringent but also inconsistent with 
the promulgated regulation on point, 38 C.F.R. § 3.156(a) 
(1999), which merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."  

In the instant case, the RO appears to have denied the 
reopening of the veteran's claim based on the overruled 
Colvin test.  Specifically, in the August 1995 statement of 
the case, the RO cited the Colvin test and in the April 1996 
supplemental statement of the case, the RO held that there 
was "no reasonable possibility" that the new evidence 
submitted in connection with the current claim would change 
its previous decision.  Under these circumstances, the Board 
finds that entering a final determination on the issue of new 
and material evidence for a psychiatric disability would be 
fundamentally unfair without the veteran being afforded the 
opportunity to have the RO review his claim based on the less 
strict standard prescribed by Hodge and 38 C.F.R. § 3.156.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

The veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) on the issue of whether 
the veteran has submitted new and 
material evidence to reopen a claim of 
entitlement to service connection for a 
psychiatric disability.  The SSOC should 
fully comply with the provisions of 38 
U.S.C.A § 7105(d)(1).  The SSOC must 
first determine whether new and material 
evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, it 
must be determined immediately upon 
reopening whether, based upon all the 
evidence and presuming its credibility, 
the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. 
§ 5107(a); and third, if the claim is 
well grounded, the merits of the claim 
must be evaluated after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) and Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  
The reasons for each determination made 
in this case should also be provided.  
The veteran and his representative should 
then be given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


